406 So.2d 71 (1981)
Arthur Vernon SMITH, Appellant,
v.
Jacqueline Tessier SMITH, Appellee.
No. 80-2197.
District Court of Appeal of Florida, Second District.
November 18, 1981.
James A. Helinger, Jr., Clearwater, for appellant.
Thomas Saieva of Woodworth & Saieva, P.A., St. Petersburg, for appellee.
PER CURIAM.
The judgment of dissolution is affirmed except in one minor particular. Among other directives the court ordered the payment of rehabilitative alimony to the wife for a period of two years. If at the end of the two years the husband has fully complied with this obligation the court will lose jurisdiction to make any further award of alimony. Brown v. Brown, 338 So.2d 916 (Fla. 2d DCA 1976). The record in this case reflects that the wife had undergone surgery *72 for cancer. Her physician testified that while she does not now have cancer, there is a significant risk of the disease recurring at a later date. Under these circumstances we hereby amend the final judgment to include a reservation of jurisdiction which will permit the court at any future time to award additional alimony which may be dictated by changes in the circumstances of the parties. Greene v. Greene, 256 So.2d 258 (Fla. 3d DCA 1972); Melton v. Melton, 251 So.2d 705 (Fla. 1st DCA 1971).
HOBSON, A.C.J., and GRIMES and DANAHY, JJ., concur.